EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


Claim 2, line 9		replace “can be one of follows” with “is represented by one 
			of the following:”

Claim 6, line 1		replace “method of” with “method comprising”
Claim 6, line 2		replace “the reaction” with “a reaction”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-8 and 10 are allowed.

The present invention is drawn to a method for preparing a borate ester in the presence of tricyclopentadienyl rare earth metal complex, the method comprising uniformly stirring and mixing a catalyst, a borane, and a carbonyl compound in a reaction to prepare the borate ester, wherein the catalyst is a tricyclopentadienyl rare earth metal complex, wherein the carbonyl compound is a ketone or an aldehyde.  See claims for full details.

Another embodiment of the invention is a method comprising applying a tricyclopentadienyl rare earth metal complex as a catalyst for a reaction of a carbonyl compound with pinacolborane, wherein a chemical formula of the tricyclopentadienyl rare earth metal complex is:    
                                                 
    PNG
    media_image1.png
    97
    117
    media_image1.png
    Greyscale


wherein Ln represents a rare earth metal.  See claims for full details.

	Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over references listed in the accompanying PTO-892.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 20, 2022